Title: To Thomas Jefferson from William A.G. Dade, 28 July 1825
From: Dade, William A.G.
To: Jefferson, Thomas


                        Dear Sir.
                        
                            Clover Hill
                            July 28th 1825.
                    After the most deliberate review of the arguments for and against my acceptance of the Chair in the University, which has been lately offered to me, I still retain the opinion, with which I left Monticello, and must decline the invitation. It is not without great reluctance that I determine on a course in anywise thwarting your views, touching an institution, in which you have taken so warm an interest, and have rendered to the State such important and lasting service. I have never considered my decision in this matter of further consequence, than as retarding the filling the only vacant chair, and possibly, by the influence of example, adding to the difficulties in the way of that object, and this has not seemed to me an adequate consideration for the personal sacrifices, I should be compelled to make. These cannot be well measured by a mere arithmetical computation of pecuniary profits; but may be better estimated by reference to the feelings of a man at that stage of life, when his plans and purposes ought to be settled, who is tolerably well established, and who is required at once to abandon all his old pursuits, and commence new modes of life, new habits, and new occupations, with no hopes of retracing his steps, if they should not succeed. I am satisfied I may rely on your candor for a just appreciation of these motives.With sincere wishes for a speedy restoration of your health—I am, Dear Sir, very Respectfully yr Mo Obt Sert
                        Wm A. G. Dade